KINKADE, J.
A petition which sets forth, as the sole basis of the action, a contract between the plaintiff and the defendant which clearly contravenes public policy, does not state facts sufficient to constitute a cause of action, and it is not error for the trial court at the beginning of the trial, on motion of the defendant, to exclude all evidence, withdraw the case from the consideration of the jury, and direct the jury to return a verdict for the defendant.
(Marshall, CJ., Day, Allen, Robinson, Jones and Mathias, JJ. concur.)